Citation Nr: 1539409	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-26 526	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for an amputation at the distal interphalangeal joint (DIP) of the right index finger.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to March 1975. 

This appeal before the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss and granted service connection for an amputation at the DIP joint of the right index finger.  A notice of disagreement (NOD) with respect to the denial of service connection for bilateral hearing loss and the rating assigned for the right index finger was filed in July 2011.  The RO issued a statement of the case (SOC) in August 2013 and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2013.  

As the matter of the propriety of the compensation for an amputation at the DIP joint of the right index finger involves disagreement with the initial rating assigned following the award of service connection for this disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2015, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record  
 
This appeal is being processed utilizing the Virtual Benefits Management System (VBMS) and Virtual VA (VVA), which are paperless, electronic claims processing systems.  

The Board's decision addressing the claim for an initial rating in excess of 10 percent for an amputation at the DIP joint of the right index finger is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  The Veteran is right handed.  

3.  The amputation of the Veteran's amputation involving the right index finger was at the DIP joint.

4.  The schedular criteria are adequate to evaluate the right index finger disability at all pertinent points, and no claim for a total rating based on inability to work due to the disability under consideration has been raised in connection with the claim for higher rating.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for an amputation at the DIP joint of the right index finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5153 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

The appeal regarding the rating assigned for the disability at issue is based on the Veteran's disagreement with the initial rating assigned pursuant to the original grant of service connection for this disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, service connection was granted for an amputation at the DIP joint of the right index finger and an initial 10 percent was assigned for this disability by the aforementioned June 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for the service connected finger disability for consideration herein, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post service treatment records, and reports from a VA examination conducted in April 2011.  The Board finds the examination reports to be adequate to evaluate the service-connected disability at issue as they reflect an interview with the Veteran, review of the record, and a full physical examination that addresses the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination addressing the claim adjudicated below has been met.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and his representative, on his behalf, and neither have identified any additional, outstanding records that have not been requested or obtained that are pertinent to the claim adjudicated below.  The Board finds that no additional AOJ action on the claim decided herein, prior to appellate consideration, is required. 

With regard to the Veteran's June 2015 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked (not applicable to earlier effective date claims for the reason stated above).  In this case, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have essentially been met, and that the hearing was legally sufficient.  

Here, during the June 2015 hearing, the undersigned identified the issues on appeal, to include the claim adjudicated herein, and testimony was elicited as to the nature and severity of the service connected disability of the right index finger.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless . Notably, nothing during or since the hearing gave rise to the possibility that there was any existing, relevant outstanding evidence pertinent to the claim adjudicated herein to be obtained or submitted.  In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claim herein decided.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence with respect to the claim adjudicated bellow.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim adjudicated below.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to this matter.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson,  12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7   (1995). The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion . See Johnson  v. Brown, 9 Vet. App. 7   (1996).

The Veteran's right index finger injury is currently rated under DC 5153 for amputations of the single, index finger.  DC 5153 provides that when there has been metacarpal resection of the index finger, with more than half the bone lost, a 30 percent rating is assigned for the dominant or major hand.  [As the Veteran was shown at the April 2011 VA examination to be right handed, the service connected finger disability involves the dominant hand]  A 20 percent rating is assigned when there is no metacarpal resection, and the amputation was at the proximal interphalangeal joint or proximal thereto.  A 10 percent rating  is assigned for amputation through the long phalanx or at the distal joint.  38 C.F.R. § 4.71a, DC 5153.

Summarizing the pertinent evidence with the above legal criteria in mind, the STRs reflect an amputation at the mid phalanx of the right index finger in January 1973.   The post service evidence includes reports from an April 2011 VA examination, at which time the Veteran reported that this finger "[d]oes not hurt as much as it used to."  He reported that the finger did occasionally ache in cold weather.  The examiner noted that the course of the condition associated with the finger injury had improved since the onset of injury, and that the Veteran was not currently receiving treatment of this condition.  The physical examination revealed no decrease in hand strength or any other hand symptoms.  No flareups of joint symptoms were reported.  The examiner noted that the amputation was located just proximal to the DIP joint, and photographs of record largely confirm the location of this amputation.  Also noted by the examiner was that the amputation had not altered the usefulness of the remaining digits, and that there was no ankylosis or a deformity of a digit.  Strength was not decreased for pushing, pulling, or twisting, and there was no decreased dexterity for twisting, probing, writing, touching or expression.  The examiner stated that the finger condition was mild in severity and resulted in "zero impact upon [the Veteran's] usual daily and occupational duties" ' 

While the Board has  considered the Veteran's contention, to include in sworn Board hearing testimony that the location of the amputation in question was at, or close to, the proximal interphalangeal joint of the right index finger, the objective evidence clearly demonstrates that it was at the DIP joint, which does not  meet the criteria for a rating in excess of 10 percent under DC 5153.  

The Board also finds that no higher rating is assignable under any other diagnostic code.  The Board has considered whether a higher rating might be assigned under a diagnostic code measuring impairment due to limitation of motion, but DC 5153 is the only diagnostic code which includes criteria allowing a rating  in excess of the current 10 percent rating  for the index finger alone.  In this regard, the diagnostic codes pertaining to limitation of motion in fact refer adjudicators to DC 5153 for higher level evaluations.  The disability also is not shown to involve any other factor(s) warranting evaluation of the disability under any other provision(s) of VA's rating schedule.

In analyzing this claim, the Board has considered carefully the Veteran's written and oral assertions, However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's amputation-to include with respect to measurement of the extent of the amputation.  See 38 C.F.R. § 3.159 (a)(1); see also Jones v. Brown, 7 Vet. App. 134 (1994).  As discussed above, the most persuasive evidence of record indicates that the Veteran's right index finger amputation is consistent with the assigned initial 10 percent rating.  
The above determinations are  based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at point since the effective date of the award of service connection,  the Veteran's service-connected finger disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which this disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's finger disability is appropriately rated as a single disability.  As this matter does not involve evaluation of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating for compensation based on individual unemployability (TDIU) is considered a component  of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.    However at no pertinent point has the Veteran asserted, or the record indicated, that he has actually or effectively been rendered unemployable solely due to the finger disability under consideration.  As a Rice TDIU claim has not reasonably been raised in conjunction with the current claim for higher rating, such need not be addressed herein.  

In summary, the Board finds that there is no basis for a staged rating for an amputation at the DIP joint of the right index finger, pursuant to Fenderson, and that an initial disability rating in excess of 10 percent for this disability must be denied.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  See also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001);Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

A rating in excess of 10 percent for an amputation at the DIP joint of the right index finger is denied. 



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted with respect to the claim for service connection for bilateral hearing loss. 

At the June 2015 hearing, the Veteran reported that his hearing was "just tested" at a VA medical facility in Salem, Oregon, and that he was scheduled to receive hearing aids in August.  See June 24, 2015, Hearing Transcript, page 19.  The most recent VA outpatient treatment records, contained in the VVA file, are dated through August 2013.  As such, and particularly since hearing in the left ear may have worsened since the May 2011 VA examination, at which time hearing loss disability as defined by 38 C.F.R. § 3.385 was not shown in the left ear, the AOJ will be requested herein to obtain the reports from the recent treatment for hearing loss referenced at the hearing and any additional outstanding records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records relevant to an adjudication are deemed constructively of record even when those records are not physically on file.)  

With respect to bilateral hearing loss, the Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was "64 C20 Motor Transport Operator."  This MOS has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing)

The examiner who conducted the May 2011 VA examination addressing the claim for service connection for hearing loss concluded that the hearing loss disability shown in the right ear at this examination as defined by 38 C.F.R. § 3.385 was not related to service.  The rationale for this opinion, which did acknowledge "extensive unprotected noise exposure during service" was limited to a reference to there being no significant shift in hearing levels being demonstrated at service  discharge.  This opinion did not specifically reflect consideration of the Veteran's complaints of continuity of hearing problems from service to the present time due to acoustic trauma coincident with his duty as a motor transport operator during  service.  The Veteran in his notice of disagreement also contended that this examination was inadequate as it did not reflect consideration of his wife's January 2011 statement that she observed his hearing problems from immediately after service. 
 
An examination is inadequate where the examiner relies solely on the absence of evidence of disability in the service treatment reports, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran is competent to assert that has had continuing problems with hearing loss from or proximate to service to the present time.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Given the above, a remand of this matter for  another VA examination and  etiology opinion that documents consideration of all pertinent evidence-to include the lay statements of the Veteran and his wife regarding the onset and continuity of symptoms of diminished hearing from or proximate to service to the present time-is warranted.  .  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 3.159 § (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in the denial of the claim.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent to him by the pertinent VA medical facility.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claim being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, the claim for service connection for bilateral hearing loss is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include the reports of recent and scheduled treatment for hearing loss referenced during the June 2015 hearing as noted  above.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA audiology examination by an appropriate professional (physician or audiologist). 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the clinician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies-in particular, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is the result of his military service, to particularly include his likely  noise exposure while serving as a motor transport operator during service.  

In rendering the requested opinion, the examiner must specifically consider and discuss, in addition to the treatment records from and after service, the assertions by the Veteran and his wife concerning complaints of continuous bilateral hearing loss from or proximate to service to the present time.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.


5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the claim for service connection for bilateral hearing loss remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claim that has been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


